Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 02/07/2022 has been entered.
DETAILED ACTION
As filed, claims 21, 22, 24, 25 and 27 are pending of which claims 24 is amended; claim 27 is newly added. Claim 25 and new claim 27 are  withdrawn from consideration as pertaining to non-elected species. Claims 1-20 are cancelled. The board decision has been rendered on 12/07/2021, in which the Examiner was affirmed.  

Affidavit or Declaration Under 37 CFR 1.132
           The declaration under 37 CFR 1.132 filed 02/07/2022 by Dr. Matthias Winkler has been considered.
Note that in the Applicants refers to SN 15/324,545 as “instant case”, which is incorrect. 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The declaration includes Exhibitor A which is the X-ray powder diffraction pattern of the claimed crystalline cannabidivarin. Regarding Winkler Declaration, “The X-ray powder diffraction pattern shows that the cannabidivarin is indeed crystalline (has a crystalline lattice structure), having characteristic peaks” the examiner considered these.
The declaration is insufficient to overcome the rejection of claims based upon as set forth in the last Office action because of the following reasons:
1. The scope of instant claim 21 “crystalline cannabidivarin of formula (V)” encompasses any crystalline form of cannabidivarin. The instant claims which are drawn to any crystalline form of R,R isomer of CBDV are broader than what the Applicants provided evidence for in the declaration: the  crystalline form of CBDV as polymorph  with specific  X-ray powder diffraction pattern data as shown in Exhibit A.
2. The original disclosure lacks specific X-ray powder diffraction pattern of claimed crystalline CBDV indicating the specific peaks that are important in characterization of claimed crystalline cannabidivarin and in distinguishing the instant compounds from the same compound disclosed in the prior art. Therefore, the claims cannot be amended to incorporate peaks of X-ray powder diffraction pattern to differentiate the claimed “crystalline cannabidivarin”. 
The recitation of instant claims ”crystalline cannabidivarin”, in absence of specific X-ray diffraction characterization data recited in the claims, is merely understood, as cannabidivarin being in solid form but not in a specific polymorph which has a unique XRPD pattern.
Response to Remarks
Applicant’s amendments have been fully considered and are entered.  
1.The rejection of claims 21, 22, and 24 under 35 U.S.C. § 102(a)(1) over Shoyama et al. Chem. Pharm. Bull. 1977, 2305 is maintained.
Applicants argue that:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
”(Remarks page 4-5).

However, the scope of instant claim 21 “crystalline cannabidivarin of formula (V)” encompasses any crystalline form of cannabidivarin. The instant claims which are drawn to any crystalline form of R,R isomer of CBDV are broader than what the Applicants provided evidence for in the declaration: the  crystalline form of CBDV as polymorph  with specific  X-ray powder diffraction pattern data as shown in Exhibit A.
As previously stated and reiterated herein, there is no guidance in the original disclosure as to specific X-ray powder diffraction pattern of claimed crystals CBDV indicating the specific peaks that are important in characterization of claimed crystalline cannabidivarin and why they distinguish the instant compounds from the same compound disclosed in the prior art. The original disclosure does not contain the data showing the characteristic peaks of the x-ray powder diffraction or other analytical data to show that eh claim compound is of distinct structure. Consequently, the claims cannot be amended to incorporate  X-ray powder diffraction pattern to differentiate the claimed “crystalline cannabidivarin”. In view of these facts, one of ordinary skills cannot determined based on original disclosure whether or not instant claims are infringed.
The recitation of instant claims ”crystalline cannabidivarin”, in absence of specific X-ray diffraction characterization data recited in the claims, is merely understood, as cannabidivarin being in solid form but not in a specific polymorph which has a unique XRPD pattern.
One of ordinary skill in the art would understand that polymorphs arise when molecules of a compound stack in the solid state in distinct ways and they are distinguishable by various analytical techniques, including X-ray powder diffraction. The XRPD pattern consist of a series of peaks of different intensities detected at characteristic scattering angles. “One typically compares the powder pattern of the analyte to that of reference materials to establish the polymorphic identity. The characterization of x-ray diffraction identity is established if the scattering angles of the ten strongest reflections obtained (emphasis added) for an analyte to within ±0.20 degrees with that of the reference material, and if the relative intensities of these reflections do not vary by more than 20 percent (see Maureen Rouhi, Chem. & Eng. News, 81(8), 2003, 32-35; cited as evidentiary reference in PTO892 9/03/2019). 
In the instant application, the original disclosure does not provide data showing characteristic peaks of the x-ray powder diffraction data.  
The instant disclosure discusses on [0211]-[0212] synthesis of cannabidivarin (CBDV) however, it does not specifically characterized the CBDV compounds  as “crystalline” and most importantly the disclosure does not contain any characterization data  of  the claimed compound, such as melting point, NMR, IR, X-ray powder diffraction pattern data etc. Instead the disclosure states that:

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

The claimed cannabidivarin compound appears to be the same as the compound of prior art, and so the compound of prior art and instant compound would have the similar properties.  The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the product of the prior art does not possess the same material, structural and functional characteristics of the claimed product.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the claimed CBDV compound is different from those taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).
Shoyama teach cannabidivarin compound with the same structure and chemical formula as compound of instant claims, and specifically teach the melting point of cannabidivarin  as 115-118 °C which overlaps and within experimental error compared to  the melting point 116°C-120° C of claimed CBDV as  provided in the declaration submitted 02/04/2020. Shoyama specifically teach characterization of the cannabidivarin IIa by melting point. Therefore, one of ordinary skills in the art can conclude that the CBDV compound IIa disclosed in the prior art is in a solid form.
It is noted that the finding of anticipation is whether the claims and the prior art are "same identical" product not what physical parameters are used in claiming them. In so far as the instant claims are concern, to the extend the identifier being “crystalline”, the instant product and the prior art products are essentially the same, thus, same product.
 Albeit the prior art is silent as to some characteristics such as crystal form of compound or purity of about 99% but the absence of such data does not necessarily mean that the prior art compound was of different physical form or purity.  
Shoyama teach the general procedure for decarboxylation of cannabinoid acid entails purification of the resulting cannabinoid compounds by routine methods (e.g. chromatography, recrystallization). Shoyama specifically teach characterization of the cannabidivarin IIa by melting point 115-118°C which is of narrow range 3°C which is an indication of the high purity of the compound, therefore one of ordinary skills in the art would understand the compound is in solid and pure form. Furthermore, the narrow range 3°C of melting point 115-118°C reported by Shoyama for CBDV of formula IIa is an indication of high purity compared to the melting point of 116°C-120° C of wider range 4 °C of claimed crystalline CBDV provided in the declaration submitted 02/04/2020 and 02/07/2022. Therefore, one of ordinary skills in the art can conclude that the CBDV compound IIa disclosed in the prior art is of purity similar (if not higher) as the instantly claimed for crystalline cannabidivarin.
Furthermore, the patent board decision 12/07/2021 states the following analysis: 

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale

This rejection is still deemed proper, and is therefore maintained.
2.  The rejection of claims 21, 22, 24 under 35 U.S.C. § over Shoyama et al. Chem. Pharm. Bull. 1977, 2305 is maintained for the same reasons as discussed above and in the patent board decision 12/07/2021.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 21, 22, 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shoyama et al. Chem. Pharm. Bull. 1977, 2306 (cited by Applicants in IDS).
Claim interpretation:
Instant claim 21 is drawn to crystalline cannabidivarin. Instant claim 22 is drawn to crystalline cannabidivarin of formula (V) of purity of about 99%.

Note: while the disclosure recites “crystalline cannabidivarin” and that upon recrystallization cannabidivarin with purity of about 99% is discussed on [0212], there is no characterization data (e.g. melting point, X-ray powder diffraction peaks, etc.) of claimed crystalline cannabidivarin provided by instant disclosure.

The recitation of instant claims ”crystalline cannabidivarin”, in absence of specific X-ray diffraction characterization data, is merely understood, as cannabidivarin being in solid form but not in a specific polymorph which has a unique XRPD pattern.
The article by Shoyama teach compound IIa CBDV which corresponds to cannabidivarin  of instant claims: displayed on page 2306 are cannabinoid compounds IIa-IIe as stereoisomers characterized by optical rotation [α]D in the experimental section page 2310-2311.

    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale

 Shoyama discuss decarboxylation of cannabinoid acid lIb (R,R isomer) to  give upon purification the corresponding cannabinoid(see page 2310 for general procedure for decarboxylation). Cannabidivarin (CBDV) Ila, chemical formula C19H26O2, m.p. 115~118°, which was identified by direct  comparison (UV, IR and NMR data) with  CBDV i.e. cannabidivarin sample (page 2307 continuing on 2308; 2310). The article by Shoyama specifically teach characterization of the cannabidivarin IIa by melting point, therefore one of ordinary skills in the art would understand the compound is in a solid and pure form.
Displayed on page 2306 are cannabinoid compounds IIa-IIe as stereoisomers characterized by optical rotation [α]D in the experimental section page 2310-2311.
Albeit the prior art is silent as to some characteristics such as crystal form of compound or purity of about 99% but the absence of such data does not necessarily mean that the prior art compound was of different physical form or purity.  
Thus, the claimed crystalline cannabidivarin compound which has the same structure and chemical formula as the compound of prior art, appears to be same as the CBDV compound of prior art, and compound of prior art and instant compound would have the similar characterization data m.p., IR, UV and NMR spectra.  The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the product of the prior art does not possess the same material, structural and functional characteristics of the claimed crystalline CBDV. 
 In the absence of evidence to the contrary, the burden is on the applicant to prove that the claimed crystalline CBDV is different from those taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).
The applicants did not specific evidence showing that the compound
disclosed in Shoyama is not a crystalline solid, is not pure, and is not the same enantiomer as recited in claim 21.
Shoyama teach cannabidivarin compound with the same structure and chemical formula as compound of instant claims, and specifically teach the melting point of cannabidivarin  as 115-118 °C which overlaps and within experimental error compared to  the melting point 116°C-120° C of claimed CBDV as  provided in the declaration submitted 02/04/2020. Shoyama specifically teach characterization of the cannabidivarin IIa by melting point. Therefore, one of ordinary skills in the art can conclude that the CBDV compound IIa disclosed in the prior art is in a solid form.
It is noted that the finding of anticipation is whether the claims and the prior art are "same identical" product not what physical parameters are used in claiming them. In so far as the instant claims are concern, to the extend the identifier being “crystalline”, the instant product and the prior art products are essentially the same, thus, same product.
   Instant claim 24 which is dependent from claim 21, is product-by-process claim. During patent prosecution, product-by-process claims are examined based upon a claim interpretation of the structure of the product only; i.e., without any limitations based on recited steps. See MPEP § 2113; In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (“Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”).

                          
                                 Claim Rejections - 35 USC § 103           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21, 22, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Shoyama et al. Chem. Pharm. Bull. 1977, 2306 (cited by Applicants in IDS).
In the event the interpretation of the limitation instant claims were deemed unreasonable, then the claims are rejected as obvious over the teachings of the prior art by Shoyama.
The article by Shoyama teach compound IIa which corresponds to cannabidivarin  of instant claims and discuss decarboxylation lIb gave a neutral  cannabinoid, Ila, C19H26O2, mp 115~118°, which was further identified by comparison (UV, IR and NMR data) with CBDV as previously reported  (page 2307 continuing on 2308).

    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale

Thus, the claimed crystalline cannabidivarin compound has the same structure and chemical formula as the cannabidivarin compound of prior art, and it appears to be the same as the compound of prior art. Therefore, the compound of prior art and instant compound would have the similar characterization data IR, UV and NMR spectra.  The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the product of the prior art does not possess the same material, structural and functional characteristics of the claimed product.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the claimed product is different from those taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).
Instant claim 24 is a product-by-process claim. During patent prosecution, product-by-process claims are examined based upon a claim interpretation of the structure of the product only; i.e., without any limitations based on recited steps. See MPEP § 2113; In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (“Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”).
The difference between the compound of prior art and instant claimed cannabidivarin, is that the prior art does not specify that the compound is in the crystalline form and of purity of about 99%.
Regarding the form of crystals limitation of instant claims, the recitation of claims "crystalline cannabidivarin", can be interpreted as the cannabidivarin being in solid form, absent of specific X-ray diffraction characterization data of crystalline form.
MPEP 2112.V states that, “once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the Examiner presents evidence or reasoning tending to show inherency, the burden shifts to the Applicant to show an unobvious difference."  See also Ex parte Anderson, 21 USPQ 2nd 1241 and 1251 "There is ample precedent for shifting burden to an Applicant to reproduce a prior art product whose final structure or properties are, at least, in part determined by the precise process used in its manufacture.” 
In the instant case, the prior art teach cannabidivarin compound with the same structure and chemical formula as compound of instant claims, and specifically teach the melting point of cannabidivarin as 115-118 °C. Therefore, one of ordinary skills in the art can conclude that the compound disclosed in the prior art is a solid and the instantly claimed cannabidivarin in crystalline appear to be the same as CBDV compound disclosed by Shoyama and therefore the compound of prior art would have identical inherent properties.
The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the cannabidivarin compound of the prior art does not possess the same material, structural and functional characteristics of the claimed compound.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the claimed cannabidivarin is of crystal form different from those taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).
One skilled in the art would have found the claimed crystalline cannabidivarin compound prima facie obvious before the effective filing date of the claimed invention, because the instantly claimed compound appears to be the same as the compound disclosed in the prior art by Shoyama.
The prior art is silent as to some characteristics such as crystal form of compound or purity of about 99% but the absence of such data does not necessarily mean that the prior art compound were of different physical form. 

In the end, the instant application and the prior art are directed to cannabidivarin compound and one skilled in the art may assume that since the compounds are the same one would expect them to have the same properties. 
 Furthermore, Shoyama teach the general procedure for decarboxylation of cannabinoid acid entails purification of the resulting cannabinoid compounds by routine methods (e.g. chromatography, recrystallization). Shoyama specifically teach characterization of the cannabidivarin IIa by melting point 115-118°C which is of narrow range 3°C which is an indication of the high purity of the compound, therefore one of ordinary skills in the art would understand the compound is in solid and pure form.
Absent clear, convincing, side-by-side data demonstrating unobviousness vis-a-vis the prior art commensurate with the scope of protection sought and showing that crystalline cannabidivarin of instant claims and the cannabidivarin disclosed by prior art are distinct, the claims are considered prima facie obvious.
Conclusion
Claims 21, 22, 24, are rejected. Claims 25  and 27 are withdrawn from consideration.
[AltContent: arrow]

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to:
Ana Muresan
(571) 270-7587
Ana.Muresan@uspto.gov

The examiner can normally be reached Monday - Friday (9:00AM - 5:30PM). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached at (571)272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANA Z MURESAN/Primary Examiner, Art Unit 1622